Exhibit 10.2




EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is made as of the first day of January,
2011 (the “Commencement Date”), among Merchants Bank, a Vermont chartered bank
and Merchants Bancshares, Inc., a Delaware corporation (collectively, the
“Corporations”), and Janet P. Spitler (the “Executive”).




WHEREAS, the Corporations and the Executive have previously entered into an
Employment Agreement dated December 18, 2008 (the “Prior Agreement”);




WHEREAS, the parties wish to make a number of changes to the Prior Agreement;




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend and restate the
Prior Agreement as follows:




1.

Employment.




(a)

Position and Duties. The Executive shall serve as the Senior Vice President and
Chief Financial Officer of the Corporations and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
Corporations and shall have such other powers and duties as may from time to
time be prescribed by the Boards of Directors of the Corporations, the Chief
Executive Officer of the Corporations (the “CEO”) or other authorized executive.
The Executive shall devote her full working time and efforts to the business and
affairs of the Corporations. Notwithstanding the foregoing, the Executive may
serve on other boards of directors, with the approval of the Boards, or engage
in religious, charitable or other community activities as long as such services
and activities are disclosed to the Boards and do not materially interfere with
the Executive’s performance of her duties to the Corporations as provided in
this Agreement.




2.

Compensation and Related Matters.




(a)

Base Salary. The Executive’s annual base salary shall be $175,000. The
Executive’s base salary shall be reviewed annually and adjusted at the
discretion of the Corporations’ Boards of Directors. The base salary in effect
at any given time is referred to herein as “Base Salary.” The Base Salary shall
be payable in a manner that is consistent with the Corporations’ usual payroll
practices for senior executives.




(b)

Incentive Compensation. The Executive shall be eligible to receive an annual
cash incentive compensation in an amount determined in accordance with the terms
of the annual incentive plan adopted by the Corporations’ Boards of Directors
from time to time. Such bonus, if any, shall relate to the Corporations’
performance over a calendar year (a “Bonus Year”) and if awarded shall be paid
in the calendar year following the Bonus Year to which it relates.








(c)

Expenses. The Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by her in performing services hereunder, in
accordance with the policies and procedures then in effect and established by
the Corporations for their senior executive officers.




(d)

Other Benefits. The Executive shall be entitled to continue to participate in or
receive benefits as the Corporations generally provide to their senior executive
employees, including without limitation, life, health and disability insurance,
vacation and sick pay, and retirement benefits.




(e)

Vacations. The Executive shall be entitled to accrue up to five (5) weeks paid
vacation in each year, which shall be accrued ratably. The Executive shall also
be entitled to all paid holidays given by the Corporations to their executives.




(f)

Equity Grants. The Executive may receive equity grants which may be in the form
of shares of restricted common stock of Merchants Bancshares, Inc. and/or
options to buy shares of common stock of Merchants Bancshares, Inc.




3.

Termination. The Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:




(a)

Death. The Executive’s employment hereunder shall terminate upon her death.




(b)

Disability. The Corporations may terminate the Executive’s employment if she is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Corporations shall,
submit to the Corporations a certification in reasonable detail by a physician
selected by the Corporations to whom the Executive or the Executive’s guardian
has no reasonable objection as to whether the Executive is so disabled or how
long such disability is expected to continue, and such certification shall for
the purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Corporations’ determination of such issue shall
be binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.




(c)

Termination by Corporations for Cause. The Corporations may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) fraud, embezzlement or other misappropriation by the
Executive of funds, property or rights of the Corporations; (ii) conviction of
the Executive, by plea or otherwise, of any felony, or of any misdemeanor, if
such misdemeanor involves a crime of theft, trust or dishonesty; (iii)








2







any gross misconduct by the Executive that is injurious in any material respect
to the Corporations; (iv) the Executive’s failure to perform in any material
respect any of her material obligations under this Agreement; or (v) a breach of
the Executive’s fiduciary duties as an employee of the Corporations, including a
breach of any of the provisions contained in Section 7 of this Agreement;
provided, however, that “Cause” shall not be deemed to exist under clauses
(iii), (iv) or (v) unless the Corporations shall have given notice to the
Executive specifying in reasonable detail the Executive’s acts or omissions that
the Corporations allege would constitute Cause and the Executive fails to
rescind any such act or cure any such omission within 15 days after delivery of
the notice.




(d)

Termination Without Cause. The Corporations may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the
Corporations of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause.




(e)

Termination by the Executive. The Executive may terminate her employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary for any reason other than in connection with the
termination of the Executive’s employment hereunder; (iii) the Executive is
required to be based in any specific location more than 50 miles from 275
Kennedy Drive, South Burlington, Vermont or (iv) the material breach of this
Agreement by the Corporations. “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Corporations in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Corporations’ efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Executive terminates
her employment within 60 days after the end of the Cure Period. If the
Corporations cure the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.




(f)

Notice of Termination. Except for termination as specified in Section 3(a), any
termination of the Executive’s employment by the Corporations or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.




(g)

Date of Termination. “Date of Termination” shall mean: (i) if the Executive’s
employment is terminated by her death, the date of her death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Corporations with or without Cause under Section 3(c) or 3(d), the
date on which Notice of Termination is given; (iii) if the Executive’s
employment is terminated by the Executive under Section 3(e) without Good
Reason, 30 days after the date on which a Notice of Termination is given, and
(v)








3







if the Executive’s employment is terminated by the Executive under Section 3(e)
with Good Reason, the date on which a Notice of Termination is given after the
end of the Cure Period. Notwithstanding the foregoing, in the event that the
Executive gives a Notice of Termination to the Corporations, the Corporations
may unilaterally accelerate the Date of Termination and such acceleration shall
not result in a termination by the Corporations for purposes of this Agreement.




4.

Compensation Upon Termination.




(a)

Termination Generally. If the Executive’s employment with the Corporations is
terminated for any reason, the Corporations shall pay or provide to the
Executive (or to her authorized representative or estate) any earned but unpaid
base salary, unpaid expense reimbursements, accrued but unused vacation and any
vested benefits the Executive may have under any employee benefit plan of the
Corporations (the “Accrued Benefit”) on or before the time required by law but
in no event more than 30 days after the Executive’s Date of Termination.




(b)

Termination by the Corporations Without Cause or by the Executive with Good
Reason. If the Executive’s employment is terminated by the Corporations without
Cause as provided in Section 3(d), or the Executive terminates her employment
for Good Reason as provided in Section 3(e), then the Corporations shall,
through the Date of Termination, pay the Executive her Accrued Benefit. In
addition, subject to the Executive signing a general release of claims in favor
of the Corporations and related persons and entities in a form and manner
satisfactory to the Corporations (the “Release”) within the 45-day period
following the Date of Termination and the expiration of the seven-day revocation
period for the Release, the Corporations shall pay the Executive an amount equal
to two times the Executive’s Base Salary (the “Severance Amount”). The Severance
Amount shall be paid out in substantially equal installments in accordance with
the Corporations’ payroll practice over 24 months, within 60 days after the Date
of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, the Severance Amount shall
commence to be paid in the second calendar year. Solely for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment is considered a separate payment. Notwithstanding the
foregoing, if the Executive breaches or chooses not to be bound by any of the
provisions contained in Section 7 of this Agreement, all payments of the
Severance Amount shall immediately cease and shall not be payable.




(c)

No Duty to Mitigate. The Executive will not be required to mitigate the amount
of any compensation provided for in Section 4(b), by seeking other employment or
otherwise.




5.

Change in Control Limitation.




(a)

Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Corporations to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Severance Payments
shall be








4







reduced (but not below zero) to the extent necessary so that the sum of all
Severance Payments shall not exceed the Threshold Amount. In such event, the
Severance Payments shall be reduced in the following order: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits. To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.




(b)

For the purposes of this Section 5, “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.




(c)

The determination of the reduction provided in Section 5 shall be made by a
nationally recognized accounting firm selected by the Corporations (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Corporations and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Corporations or the Executive. For purposes of this determination, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
the Executive’s residence on the Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. Any determination by the Accounting Firm shall be binding
upon the Corporations and the Executive.




6.

Section 409A.




(a)

Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Corporations determine that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.




(b)

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Corporations or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of








5







the taxable year following the taxable year in which the expense was incurred.
The amount of in-kind benefits provided or reimbursable expenses incurred in one
taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year. Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.




(c)

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).




(d)

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.




(e)

The Corporations make no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.




7.

Confidential Information, Noncompetition, Nonsolicitation and Cooperation.




(a)

Confidential Information. As used in this Agreement, “Confidential Information”
means information belonging to the Corporations which is of value to the
Corporations in the course of conducting their business and the disclosure of
which could result in a competitive or other disadvantage to the Corporations.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Corporations. Confidential Information includes information
developed by the Executive in the course of the Executive’s employment by the
Corporations, as well as other information to which the Executive may have
access in connection with the Executive’s employment. Confidential Information
also includes the confidential information of others with which the Corporations
have a business relationship. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless due to
breach of the Executive’s duties under Section 7(b).




(b)

Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Corporations with respect to all Confidential Information. At all times,
both during the








6







Executive’s employment with the Corporations and after its termination, the
Executive will keep in confidence and trust all such Confidential Information,
and will not use or disclose any such Confidential Information without the
written consent of the Corporations, except as may be necessary in the ordinary
course of performing the Executive’s duties to the Corporations.




(c)

Documents, Records, etc. All documents, records, data, apparatus, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to the Executive by the Corporations or are produced by the
Executive in connection with the Executive’s employment will be and remain the
sole property of the Corporations. The Executive will return to the Corporations
all such materials and property as and when requested by the Corporations. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.




(d)

Noncompetition and Nonsolicitation. During the Executive’s employment with the
Corporations and for the period that the Executive is entitled to receive
severance under Section 4(b), the Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Corporations (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Corporations); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Corporations. The Executive
understands that the restrictions set forth in this Section 7(d) are intended to
protect the Corporations’ interest in their Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
If the Executive chooses not to be bound by the provision of this Section 7(d),
then no severance shall be payable under Section 4(b). For purposes of this
Agreement, the term “Competing Business” shall mean any financial institution
with an office within a 50-mile radius of any office of the Corporations.
Notwithstanding the foregoing, (1) the Executive may own up to one percent (1%)
of the outstanding stock of a publicly held corporation which constitutes or is
affiliated with a Competing Business, and (2) the provision of this Section 7(d)
shall not apply if the Executive’s employment is terminated within two (2) years
after a Change in Control of either Corporation. A “Change in Control” of either
Corporation shall be deemed to occur upon the consummation of (i) any
consolidation or merger of the Corporation or other transaction where the
shareholders of the Corporation, immediately prior to the consolidation, merger
or other transaction, would not, immediately after the consolidation, merger or
other transaction, beneficially own (as such term is defined in Rule 13d-3 of
the Exchange Act of 1934, as amended), directly or indirectly, shares
representing in the aggregate more than 50 percent of the voting shares of the
entity issuing cash or securities in the consolidation, merger or other
transaction, or (ii) any sale or other transfer (in one transaction or a series
of transactions contemplated by or arranged by any party as a single plan) of
all or substantially all of the assets of the Corporation.








7







(e)

Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Corporations that the Executive’s execution of this Agreement,
the Executive’s employment with the Corporations and the performance of the
Executive’s proposed duties for the Corporations will not violate any
obligations the Executive may have to any such previous employer or other party.
In the Executive’s work for the Corporations, the Executive will not disclose or
make use of any information in violation of any agreements with or rights of any
such previous employer or other party, and the Executive will not bring to the
premises of the Corporations any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.




(f)

Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Corporations in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Corporations which relate to
events or occurrences that transpired while the Executive was employed by the
Corporations. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Corporations at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Corporations in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Corporations. The Corporations shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(f).




(g)

Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Corporations which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Corporations shall be entitled, in addition to
all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to the Corporations.




8.

Indemnification. In accordance with the limits set forth in the Vermont Business
Corporations Law and Delaware General Corporations Law, as applicable, the
Corporations shall indemnify the Executive as provided by the Articles of
Association and Bylaws.




9.

Integration. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
between the parties concerning such subject matter, including the Prior
Agreement.








8







10.

Withholding. All payments made by the Corporations to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Corporations under applicable law.




11.

Successor to the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after her termination of employment but prior to the
completion by the Corporations of all payments due her under this Agreement, the
Corporations shall continue such payments to the Executive’s beneficiary
designated in writing to the Corporations prior to her death (or to her estate,
if the Executive fails to make such designation).




12.

Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.




13.

Survival. The provisions of this Agreement shall survive the termination of this
Agreement and/or the termination of the Executive’s employment to the extent
necessary to effectuate the terms contained herein.




14.

Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.




15.

Notices. Any notices, requests, demands and other communications provided for by
this Agreement shall be sufficient if in writing and delivered in person or sent
by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Corporations or, in
the case of the Corporations, at their main offices, attention of the Boards.




16.

Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Corporations.




17.

Governing Law. This is a Vermont contract and shall be construed under and be
governed in all respects by the laws of the State of Vermont, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.




18.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be taken to be an original; but
such counterparts shall together constitute one and the same document.








9







19.

Successor to Corporations. The Corporations shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporations expressly to
assume and agree to perform this Agreement to the same extent that the
Corporations would be required to perform it if no succession had taken place.
Failure of the Corporations to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a material breach of this
Agreement.




20.

Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall be
considered as including the feminine gender unless the context clearly indicates
otherwise.




IN WITNESS WHEREOF, the parties have executed this Agreement this 17th day of
March, 2011, effective as of the date and year first above written.




 

MERCHANTS BANK

 

 

 

 

 

By:

/s/ Michael G. Furlong

 

Its:

Chair, Board of Directors

 

 

 

 

 

 

 

MERCHANTS BANCSHARES, INC.

 

 

 

 

 

 

 

By:

/s/ Raymond C. Pecor, Jr.

 

Its:

Chair, Board of Directors

 

 

 

 

/s/ Janet P. Spitler

 

Janet P. Spitler











10


